In an action, inter alia, to recover damages for misappropriation of trade secrets, breach of contract, and breach of fiduciary duty, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Dunn, J.), dated March 22, 1999, as denied their motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly found triable issues of fact with respect to whether the information allegedly misappropriated by the defendants constitutes trade secrets and whether the defendants used such information to gain an unfair advantage over their competitors (see, Matter of New York Tel. Co. v Public Serv. Commn., 56 NY2d 213; Minnesota Min. & Mfg. Co. v Technical Tape Corp., 23 Misc 2d 671, affd 15 AD2d 960). Joy, J. P., Friedmann, Krausman and H. Miller, JJ., concur.